George, J.
1. The accused was convicted under a count in the accusation charging that he did, in the county of Chatham, on the 29th day of August, 1916, unlawfully have in his possession at one time more than two quarts of spirituous liquors. He contended that he was employed to bring a boat from Jacksonville, Florida, to some point in the State of South Carolina, and stopped at Savannah, Georgia, for certain supplies; and that he had no knowledge of the contents of certain boxes on board which were in fact filled with whisky. The court charged the jury as follows: “If you find from this evidence, if evidence has been adduced, that there was a craft moored in this harbor, and that this craft or vessel contained a quantity of liquor, and the defendant was in charge of said vessel, he would-be guilty under the law.” On request of the foreman of the jury to “read over about the boat being moored,” the court charged as follows: “I charge you that if you find that there has been evidence in this case that a craft, or boat, or vessel was moored in this harbor on or about the date charged in the accusation—that if there was a craft, boat, or vessel moored in this harbor in this State and county, and that it contained a quantity of liquor, and that the defendant was in charge of such vessel, then he would be guilty as charged.” Held: The foregoing instructions were error and require a new trial of the ease. They ignored altogether the contention of the defendant that he had no knowledge of the contents of the boxes; and the court nowhere in the charge instructed the jury that if they believed the defendant’s contention, and found that he did not know that the whisky was on board the boat, they could not convict him.
2. A discussion of other assignments of error is unnecessary, since the errors complained of are not likely to occur on another trial.

Judgment reversed.


Wade, O. J., anct Lulce, J., concur.